UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7835



KEVIN M. BALLANCE,

                                             Plaintiff - Appellant,

          versus


PAGE TRUE, Warden, S1SP; GENE JOHNSON,
Assistant Director; SERGEANT BYRD, Property
Sergeant; INVESTIGATOR SMITH,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1263-AM)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin M. Ballance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kevin M. Ballance appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to

state a claim under 28 U.S.C. § 1915A(b)(1) (2000).                  We have

reviewed   the   record   and   find   that   this   appeal   is   frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court.   See Ballance v. True, No. CA-03-1263-AM (E.D. Va. Oct. 17.

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -